UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston (d/b/a George Putnam Balanced Fund) Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — July 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Annual report 7 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 57 About the Trustees 58 Officers 60 Consider these risks before investing: The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. See the prospectus for complete details. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Message from the Trustees Dear Fellow Shareholder: High volatility continues to challenge stock and bond investors around the globe. Year-to-date through July2012, markets have made major advances and suffered sharp declines. Investor confidence has accordingly waxed, waned, and rebounded with renewed strength. These fluctuations reflect fast-changing perceptions of global macroeconomic data and policymakers inability to decisively solve problems ranging from deep structural issues in Europes economy to Chinas fluctuating growth rate and U.S. fiscal risks. Amid the uncertainties these challenges engender, taking the long view becomes all the more critical for investors, as does relying on the expertise of a financial advisor, who can help you maintain a balanced investment approach. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Providing the benefits of balanced investing since 1937 The fund launched in 1937 when George Putnam, a Boston investment manager, decided to introduce an innovative approach — a balance of stocks to seek capital appreciation and bonds to help provide current income. The original portfolio featured industrial stocks andrailroad bonds. This balanced approach made sense then, and we believe it continues to make sense now. In the late 1930s, the stock market experienced dramatic swings as businesses struggled to recover from the Great Depression and the shadow of war began to spread across Europe and Asia. Today, economic uncertainties continue to challenge investors. Although the fund has experienced volatility at times, its balanced approach has kept it on course. When stocks were weak, the fund’s bonds helped results. Similarly, stocks often performed better when bonds were hurt by rising interest rates or inflation. In a letter to shareholders dated July 12, 1938, George Putnam articulated the strategy this way: “Successful investing calls not so much for some clairvoyant ability to read the future as for the courage to stick to tested, common-sense policies in the face of the unreliable emotional stresses and strains that constantly sweep the market place.” Today, Putnam remains committed to thisprudent approach. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78 and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. 4 Interview with your fund’s portfolio managers Financial markets experienced a number of ups and downs in the past year. How would you put this into perspective for investors? David: If we look at broad market indexes like the S&P 500 Index, stocks advanced about 8%, which matches their long-term average, but this occurred despite persistent macroeconomic risks. At the start of the fiscal year in August2011, stocks had become highly discounted because of the fallout from the federal debt ceiling dispute in Washington. When Standard & Poor’s downgraded the U.S. credit rating, investors quickly lost their appetite for equities. The market grew a little more constructive in December and January, after the European Central Bank took steps to relieve the liquidity crisis threatening Europe’s banking system. However, the relief proved temporary. More volatility lay in store when Greece had trouble forming a stable government and Spain and Italy saw bond yields rise to unsustainable levels. Meanwhile, economic growth slowed both in the United States and China. Did these unusual conditions prompt any change in the fund? David: As it has for nearly 75 years, the fund offers an all-weather strategy, we believe. The portfolio’s classic balance is intended to prepare it for changing market conditions like we saw this year. In equity holdings, we favor large and midsize companies with diversified businesses, quality cash flows, and dividends. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. 5 The bond portfolio continued to favor high-quality government and corporate bonds, which performed well. In fact, the two ingredients that give the fund balance — stocks and bonds — experienced similar returns for the year. Investors sought out the safety of high-quality stocks and bonds because the economic outlook seemed so unclear. This trend helped the fund’s relative results. How did the fixed-income portfolio perform? Raman: We saw positive absolute results and a slight outperformance of the Barclays U.S. Aggregate Bond Index during the period. Although our allocation decision to favor corporate bonds over government securities turned out to be a small disadvantage, our selection decisions and our interest-rate positioning provided better results that led to the relative outperformance. What was the fund’s exposure to government securities? Raman: Throughout the year, approximately 20%–25% of the fund, or about 60% of the bond portfolio, was positioned in the government sector in the form of Treasuries and agency mortgages. This is typically the basis of a high-quality bond portfolio. The agency mortgage position was neutral or underweight relative to the benchmark. Since agency mortgages underperformed Treasuries over the fiscal year, this positioning aided results. Overall, however, we found more attractive opportunities in high-quality corporate bonds. What made corporate bonds more attractive to you? Raman: On a fundamental basis, we foresaw a low default rate. Generally speaking, because of uncertainty about expected consumer demand and government policies, many Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 companies have high cash balances and are reluctant to engage in big capital expenditures or M&A activity. We believe this trend reduces credit risk, and the yield spreads that corporate bonds offered last summer more than compensated for this risk, in our view. On a valuation basis, corporate bonds became cheaper in 2011 because the market feared a deleveraging event might develop from Europe’s financial crisis. The most acute worries afflicted the financial industry, which made bond valuations in this industry particularly compelling, in our analysis, and we built an overweight position to it. Although the industry lagged early in the fiscal period, the position later contributedto outperformance. How does your equity investment style help reduce the fund’s vulnerability to stock market volatility? David: We devote considerable effort to achieving solid returns with low volatility. We generally favor companies with dominant advantages within their industries. We believe this helps to dampen earnings volatility that occurs with changes in the economic cycle. Case in point: During the period, the fund weathered the slowdown when gross domestic product growth dropped from a rate of 4.1% in the fourth quarter of 2011 to 1.5% in the second quarter of 2012. The fund’s class A shares returned 7.26% before sales charges, approximately in line with the 7.64% return of its primary benchmark, the Russell 1000 Value Index. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/12. Options and short-term holdings are excluded. Holdings will vary over time. 7 We also strive to avoid big overweight positions in individual securities, relative to the benchmark. The portfolio has more than 100 stocks, and the top 10 holdings represent about 20% of its assets. Bigger concentrations, it is our belief, would generate more volatility. Which stock sector looks most attractive for you? David: We rely on both stock selection and sector strategy, and one theme is worth mentioning. In health care, market sentiment has created undervaluation opportunities, I believe. My investment decisions often reflect a time frame of several years, and when I apply that perspective to health care, I anticipate substantial long-term growth ahead as baby boomers age, yet the stock prices have been compressed for a couple of reasons. Demand for health-care services has become less recession-proof, and the new regulations have added new uncertainty to business forecasts. Valuations became relatively more attractive, in my view, and the fund now owns a variety of stocks across this sector, in pharmaceuticals, HMOs, and medical device companies, among others. Let’s turn to some contributors. Which holdings performed well? David: TJX , which operates Marshalls and TJMaxx stores; Philip Morris ; PPG ; and Verizon all contributed to performance. The characteristics common to these stocks are that they are large-cap, well-managed, dividend-paying companies with significant market share within their industries, and in some cases their market share continues to grow. These advantages make them more resilient in weak or uncertain economies, we believe, and made them attractive to investors during the past fiscal year. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 What were some negative contributors? David: JPMorgan hurt performance. I favored this stock because over the past three years it has navigated its way through the financial crisis and aftermath better than most industry peers. I sold part of the position when the company revealed the losses on its trading positions during May. The lack of clarity on the losses heightened the volatility of the stock, and so I believe the lower weighting is more appropriate. In the bond portfolio, what was your interest-rate strategy? Raman: On average, we were modestly overweight to duration, which measures a portfolios sensitivity to interest rates, in the latter half of the fiscal year, especially. Our strategy for the yield curve  or the positioning of the portfolio in short-, intermediate-, and long-term bonds  anticipated a flatter curve. Both decisions helped performance. Interest rates fell, except for brief periods in January and July. The yield curve also flattened, with both intermediate- and long-term bonds gaining value. What is your outlook for bonds and your strategy? Raman: We expect low volatility and relatively modest returns from bonds over the next six to 12 months. A recession is unlikely, in our view, and inflation is contained. The scheduled federal budget contraction in 2013 is unlikely to go fully into effect, we believe, because Congress has motivation to take action to avoid a recession. The Federal Reserve is poised to undertake additional stimulus to the economy, but it does not appear that the magnitude of the policy would have a major effect on rates. Europes crisis is continuing, but the European Central Bank appears prepared to prevent a deleveraging event. In sum, we think bonds will continue to offer stability and provide a source of income. Should any factors push up interest rates, the portfolios overweight to corporate bonds can provide a bit of a cushion. What is your outlook for stocks in the coming months? David: I do not anticipate much change because there are more macroeconomic worries than optimism. As the fiscal year closed, economic uncertainty persisted. The federal government faces new fiscal policy negotiations and the outcome is difficult to predict. Europe has taken steps toward reducing structural imbalances, but progress is painfully slow, and still subject to many contingencies. Viewed from a longer-term perspective, we believe global economic growth in the next few years is likely to be less impressive than we were accustomed to during the 1980s and 1990s. In this context, we think the fund is well positioned with its balance of high-quality stocks and bonds. Thank you, Raman and David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David M. Calabro holds a B.A. from Williams College. David joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Raman Srivastava has an M.S. in Computational Finance from Carnegie Mellon University and a B.S. from the University of Waterloo. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. 9 IN THE NEWS Despite an unsteady economic recovery, corporate earnings have continued to surprise on the upside. Through early August, nearly two thirds of the S&P 500 companies that had reported second-quarter earnings beat consensus estimates. That rate is slightly higher than the 10-year average of 62%, according to research by S&P Capital IQ. Some market watchers worry that a number of headwinds could derail the streak of higher corporate profits that began in 2009, including a strengthening U.S. dollar and a potentially deteriorating situation in Europe. Analysts currently expect S&P 500 earnings in the third quarter to be slightly lower than those recorded a year ago. But for now, the second quarter of 2012 could mark the 10th straight quarter of higher earnings for the S&P 500. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.58% 8.50% 7.58% 7.58% 7.77% 7.77% 7.85% 7.80% 8.31% 8.65% 10 years 39.17 31.13 28.94 28.94 29.10 29.10 32.48 27.84 35.90 42.77 Annual average 3.36 2.75 2.57 2.57 2.59 2.59 2.85 2.49 3.12 3.62 5 years –8.23 –13.49 –11.70 –13.12 –11.57 –11.57 –10.47 –13.60 –9.30 –7.05 Annual average –1.70 –2.86 –2.46 –2.77 –2.43 –2.43 –2.19 –2.88 –1.93 –1.45 3 years 34.45 26.70 31.46 28.46 31.41 31.41 32.47 27.87 33.43 35.47 Annual average 10.37 8.21 9.55 8.71 9.53 9.53 9.83 8.54 10.09 10.65 1 year 7.26 1.13 6.38 1.38 6.39 5.39 6.62 2.87 6.92 7.42 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively, levied at the time of purchase. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable contingent deferred sales charge, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. ClassC share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 7/31/12 Barclays U.S. Lipper Russell 1000 Aggregate George Putnam Balanced Funds Value Index Bond Index Blended Index† category average ‡ Annual average (life of fund) —* —* —* —* 10 years 86.27% 73.25% 94.45% 75.81% Annual average 6.42 5.65 6.88 5.74 5 years –5.18 39.65 17.29 11.33 Annual average –1.06 6.91 3.24 2.12 3 years 45.03 21.99 37.77 31.15 Annual average 13.19 6.85 11.27 9.44 1 year 7.64 7.25 8.43 3.23 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78. The Barclays U.S. Aggregate Bond Index was introduced on 12/31/75, and the fund’s Lipper group (Balanced Funds) was introduced on 12/31/59. They all post-date the inception of the fund’s class A shares. † George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. ‡ Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/12, there were 691, 667, 601, and 288 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,894 and $12,910, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,784 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,590 and $14,277, respectively. 12 Fund price and distribution information For the 12-month period ended 7/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.200 $0.103 $0.108 $0.138 $0.169 $0.231 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $12.21 $12.95 $12.08 $12.14 $12.06 $12.50 $12.18 $12.26 7/31/12 12.88 13.67 12.74 12.80 12.71 13.17 12.84 12.92 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 1.55% 1.46% 0.78% 0.81% 1.07% 1.03% 1.31% 1.80% Current 30-day SEC yield N/A 1.34 0.69 0.69 N/A 0.90 1.18 1.66 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund’s expenses were limited, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.57% 8.49% 7.56% 7.56% 7.76% 7.76% 7.84% 7.79% 8.30% 8.64% 10 years 29.77 22.29 20.25 20.25 20.44 20.44 23.55 19.21 26.82 33.15 Annual average 2.64 2.03 1.86 1.86 1.88 1.88 2.14 1.77 2.40 2.90 5 years –11.92 –16.97 –15.27 –16.63 –15.18 –15.18 –14.09 –17.11 –12.88 –10.78 Annual average –2.51 –3.65 –3.26 –3.57 –3.24 –3.24 –2.99 –3.68 –2.72 –2.26 3 years 38.90 30.92 35.69 32.69 35.76 35.76 36.88 32.04 37.97 39.95 Annual average 11.58 9.40 10.71 9.89 10.73 10.73 11.03 9.71 11.33 11.86 1 year 3.97 –2.03 3.17 –1.83 3.20 2.20 3.40 –0.19 3.71 4.22 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% Annualized expense ratio for the six-month period ended 7/31/12* 1.03% 1.78% 1.78% 1.53% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February1, 2012, to July31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.24 $9.04 $9.04 $7.77 $6.51 $3.97 Ending value (after expenses) $1,046.20 $1,042.60 $1,042.60 $1,043.40 $1,045.00 $1,047.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July31, 2012, use the following calculation method. To find the value of your investment on February1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $8.92 $8.92 $7.67 $6.42 $3.92 Ending value (after expenses) $1,019.74 $1,016.01 $1,016.01 $1,017.26 $1,018.50 $1,020.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Management, LLC, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. You cannot invest directly in an index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings 16 do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2012, Putnam employees had approximately $332,000,000 and the Trustees had approximately $79,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 18 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii)a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses, and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, 19 was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a 20 regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2011, there were 738, 699 and 618 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the one- and three-year periods ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the five-year period ended December 31, 2011 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance in 2007 and 2008. They noted Putnam Management’s assessment that performance in 2007 was hurt by poor stock selection, particularly within the information technology, financials, and consumer discretionary sectors, and that performance in 2008 was hurt by the fund’s exposure to mortgage-backed securities and collateralized mortgage obligations. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager replaced the three individuals on the portfolio management team with responsibility for the fund’s equity investments, and that the fund’s relative performance has improved under this portfolio manager, with the fund ranking in the first quartile for the one- and three-year periods ended December 31, 2011.The Trustees also considered a number of other changes that 21 Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of George Putnam Balanced Fund (the “fund”) at July 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2012 by correspondence with the custodian, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 14, 2012 24 The fund’s portfolio 7/31/12 COMMON STOCKS (56.2%)* Shares Value Basic materials (1.5%) Alcoa, Inc. 213,900 $1,811,733 Dow Chemical Co. (The) 45,348 1,305,115 E.I. du Pont de Nemours & Co. 116,000 5,765,200 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 53,200 1,791,244 Nucor Corp. 59,300 2,324,560 PPG Industries, Inc. 28,400 3,108,664 Rio Tinto PLC ADR (United Kingdom) 24,300 1,122,903 Weyerhaeuser Co. R 35,072 818,931 Capital goods (2.5%) Cummins, Inc. 30,100 2,886,590 Eaton Corp. 90,100 3,949,984 Emerson Electric Co. 41,800 1,996,786 Illinois Tool Works, Inc. 60,500 3,287,570 Ingersoll-Rand PLC 29,000 1,229,890 Lockheed Martin Corp. 19,300 1,722,911 Northrop Grumman Corp. 95,900 6,348,580 Parker Hannifin Corp. 26,900 2,160,608 Raytheon Co. 73,900 4,099,972 Staples, Inc. 110,500 1,407,770 Communication services (3.8%) AT&T, Inc. 360,282 13,661,893 Comcast Corp. Class A 258,300 8,407,665 DIRECTV Class A † 16,300 809,458 Juniper Networks, Inc. † 38,400 673,152 Time Warner Cable, Inc. 37,600 3,193,368 Verizon Communications, Inc. 267,400 12,070,436 Vodafone Group PLC ADR (United Kingdom) 188,600 5,422,250 Conglomerates (2.5%) 3M Co. 19,800 1,806,354 General Electric Co. 965,500 20,034,125 Tyco International, Ltd. 128,500 7,059,790 Consumer cyclicals (5.6%) Bed Bath & Beyond, Inc. † 43,500 2,651,325 Carnival Corp. 58,900 1,960,192 Ford Motor Co. 201,400 1,860,936 Hasbro, Inc. 62,300 2,231,586 Home Depot, Inc. (The) 63,000 3,287,340 Johnson Controls, Inc. 147,400 3,633,410 Kimberly-Clark Corp. 38,900 3,380,799 Macy’s, Inc. 104,300 3,738,112 Marriott International, Inc. Class A 64,620 2,353,460 News Corp. Class A 223,100 5,135,762 Omnicom Group, Inc. 23,200 1,164,176 25 COMMON STOCKS (56.2%)* cont. Shares Value Consumer cyclicals cont. Stanley Black & Decker, Inc. 22,700 $1,518,403 Target Corp. 127,700 7,745,005 Time Warner, Inc. 242,800 9,498,336 TJX Cos., Inc. (The) 54,200 2,399,976 Viacom, Inc. Class B 103,600 4,839,156 Wal-Mart Stores, Inc. 25,200 1,875,636 Walt Disney Co. (The) 135,900 6,678,126 Consumer staples (4.8%) Avon Products, Inc. 151,000 2,338,990 Coca-Cola Co. (The) 26,300 2,125,040 Coca-Cola Enterprises, Inc. 187,000 5,482,840 Colgate-Palmolive Co. 20,400 2,190,144 CVS Caremark Corp. 155,600 7,040,900 General Mills, Inc. 66,500 2,573,550 Hertz Global Holdings, Inc. † 147,400 1,659,724 Kellogg Co. 30,500 1,454,850 Kraft Foods, Inc. Class A 66,262 2,631,264 Lorillard, Inc. 28,200 3,627,648 McDonald’s Corp. 31,100 2,779,096 Newell Rubbermaid, Inc. 142,100 2,508,065 PepsiCo, Inc. 23,900 1,738,247 Philip Morris International, Inc. 129,300 11,823,192 Procter & Gamble Co. (The) 97,700 6,305,558 Energy (7.3%) Anadarko Petroleum Corp. 31,500 2,187,360 Chevron Corp. 116,000 12,711,280 ConocoPhillips 64,100 3,489,604 Devon Energy Corp. 30,200 1,785,424 Exxon Mobil Corp. 278,900 24,222,465 Hess Corp. 49,600 2,339,136 National Oilwell Varco, Inc. 23,500 1,699,050 Newfield Exploration Co. † 43,300 1,321,949 Noble Corp. (Switzerland) 98,400 3,640,800 Occidental Petroleum Corp. 67,500 5,874,525 Phillips 66 † 24,100 906,160 Royal Dutch Shell PLC ADR (United Kingdom) 177,407 12,099,157 Schlumberger, Ltd. 77,795 5,543,672 Southwestern Energy Co. † 50,400 1,675,800 Total SA ADR (France) 87,000 3,997,650 Valero Energy Corp. 60,300 1,658,250 Financials (10.7%) Aflac, Inc. 111,000 4,859,580 Allstate Corp. (The) 87,600 3,004,680 American Express Co. 57,900 3,341,409 Bank of New York Mellon Corp. (The) 176,900 3,764,432 26 COMMON STOCKS (56.2%)* cont. Shares Value Financials cont. BB&T Corp. 55,500 $1,741,035 Capital One Financial Corp. 83,500 4,716,915 Charles Schwab Corp. (The) 280,800 3,546,504 Chubb Corp. (The) 70,600 5,131,914 Citigroup, Inc. 379,550 10,297,192 Comerica, Inc. 60,800 1,836,768 Equity Residential Trust R 21,448 1,357,873 Fifth Third Bancorp 75,700 1,046,174 Goldman Sachs Group, Inc. (The) 55,810 5,631,229 JPMorgan Chase & Co. 424,500 15,282,000 Marsh & McLennan Cos., Inc. 193,800 6,436,098 MetLife, Inc. 55,000 1,692,350 Morgan Stanley 74,940 1,023,680 PNC Financial Services Group, Inc. 28,900 1,707,990 Progressive Corp. (The) 76,500 1,510,110 Prologis, Inc. R 39,381 1,273,188 Prudential Financial, Inc. 199,400 9,627,032 RenaissanceRe Holdings, Ltd. 9,800 725,102 Simon Property Group, Inc. R 8,362 1,342,017 State Street Corp. 160,100 6,464,838 Sun Life Financial, Inc. (Canada) 72,900 1,580,472 Travelers Cos., Inc. (The) 116,000 7,267,400 U.S. Bancorp 211,000 7,068,500 Wells Fargo & Co. 324,400 10,967,964 Health care (9.2%) Abbott Laboratories 28,200 1,869,942 Aetna, Inc. 39,100 1,409,946 Baxter International, Inc. 136,900 8,010,019 Bristol-Myers Squibb Co. 81,900 2,915,640 CIGNA Corp. 99,400 4,003,832 Covidien PLC (Ireland) 86,712 4,845,467 Johnson & Johnson 279,200 19,326,224 Medtronic, Inc. 90,000 3,547,800 Merck & Co., Inc. 271,400 11,987,738 Novartis AG ADR (Switzerland) 60,600 3,552,372 Pfizer, Inc. 667,358 16,043,286 Quest Diagnostics, Inc. 25,900 1,513,337 Shire PLC ADR (Ireland) 20,000 1,723,600 St. Jude Medical, Inc. 124,500 4,651,320 Stryker Corp. 105,100 5,468,353 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 70,500 2,882,745 Thermo Fisher Scientific, Inc. 144,200 8,027,614 UnitedHealth Group, Inc. 98,500 5,032,365 27 COMMON STOCKS (56.2%)* cont. Shares Value Technology (5.0%) Apple, Inc. † 3,800 $2,320,888 Cisco Systems, Inc. 468,000 7,464,600 EMC Corp. † 170,900 4,479,289 Hewlett-Packard Co. 82,800 1,510,272 Honeywell International, Inc. 178,000 10,332,900 IBM Corp. 18,600 3,645,228 Intel Corp. 159,100 4,088,870 KLA-Tencor Corp. 16,400 834,924 L-3 Communications Holdings, Inc. 45,800 3,246,762 Microsoft Corp. 244,600 7,208,362 NetApp, Inc. † 44,100 1,440,747 Oracle Corp. 81,400 2,458,280 Qualcomm, Inc. 51,000 3,043,680 SanDisk Corp. † 38,700 1,591,731 Texas Instruments, Inc. 126,700 3,451,308 Yahoo!, Inc. † 52,900 837,936 Transportation (0.4%) FedEx Corp. 28,800 2,600,640 United Parcel Service, Inc. Class B 24,500 1,852,445 Utilities and power (2.9%) Ameren Corp. 139,200 4,762,032 American Electric Power Co., Inc. 98,000 4,139,520 Calpine Corp. † 83,100 1,420,179 Dominion Resources, Inc. 27,300 1,482,663 Duke Energy Corp. 36,333 2,462,651 Edison International 107,100 4,945,878 Entergy Corp. 83,000 6,031,610 Exelon Corp. 20,400 798,048 NextEra Energy, Inc. 39,600 2,807,640 PG&E Corp. 119,550 5,518,428 Total common stocks (cost $587,977,301) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.5%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, August 1, 2042 $10,000,000 $11,001,562 3s, TBA, August 1, 2042 6,000,000 6,343,125 U.S. Government Agency Mortgage Obligations (10.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 7,834 8,747 4s, July 1, 2042 ∆ 10,000,000 10,789,453 3 1/2s, TBA, August 1, 2042 4,000,000 4,235,781 28 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.8%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $6,809,244 $7,478,804 5s, with due dates from August 1, 2033 to January 1, 2039 3,187,709 3,481,317 4 1/2s, TBA, August 1, 2042 47,000,000 50,833,438 3 1/2s, TBA, August 1, 2042 11,000,000 11,671,172 3s, TBA, September 1, 2042 6,000,000 6,225,469 3s, TBA, August 1, 2042 25,000,000 26,007,813 Total U.S. government and agency mortgage obligations (cost $136,981,803) U.S. TREASURY OBLIGATIONS (7.0%)* Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 $770,000 $1,101,002 U.S. Treasury Notes 3 1/2s, February 15, 2018 8,700,000 10,015,875 2 5/8s, April 30, 2016 25,200,000 27,284,907 2 5/8s, February 29, 2016 14,970,000 16,171,109 2 3/8s, August 31, 2014 4,750,000 4,960,781 1 1/4s, April 15, 2014 21,300,000 21,669,423 Total U.S. treasury obligations (cost $80,865,867) CORPORATE BONDS AND NOTES (16.9%)* Principal amount Value Basic materials (1.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $275,000 $356,980 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 1,545,000 1,855,770 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 600,000 607,114 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 530,000 641,300 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 470,000 510,676 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 335,000 352,198 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 238,578 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 110,000 112,950 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,131,371 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,018,000 1,373,329 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,644 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 283,592 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 215,432 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 285,000 298,757 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 440,193 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 570,000 721,353 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 167,000 177,625 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 168,000 177,442 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 528,375 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 631,800 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 17,000 20,570 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 51,000 56,355 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 232,487 29 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Basic materials cont. Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 $180,000 $210,889 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,338 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 834,608 Capital goods (0.3%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 975,813 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,400,314 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 282,558 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 132,699 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 260,927 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 135,000 145,188 Communication services (1.5%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 261,827 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 289,996 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 R 555,000 588,995 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 853,321 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,585,951 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,895,296 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 715,000 746,550 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 305,000 313,144 Comcast Cable Communications, LLC company guaranty sr. unsec. unsub. notes 8 7/8s, 2017 290,000 382,315 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 308,973 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 205,319 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 336,742 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 780,246 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 295,751 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 308,452 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 94,200 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 497,370 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 295,000 349,949 Qwest Corp. notes 6 3/4s, 2021 462,000 541,592 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 137,988 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,226,355 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 610,000 859,119 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 300,000 304,500 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 845,000 828,324 30 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 $640,000 $859,366 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 464,057 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 153,836 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 1,038,391 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,346,627 Consumer cyclicals (1.1%) ADT Corp./The 144A company guaranty sr. unsec. notes 4 7/8s, 2042 279,000 292,795 ADT Corp./The 144A company guaranty sr. unsec. notes 3 1/2s, 2022 391,000 401,255 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 547,294 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 730,000 1,001,700 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 452,575 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 447,502 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 975,524 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 529,843 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 233,750 Ford Motor Credit Co., LLC 144A sr. unsec. notes 4.207s, 2016 1,245,000 1,288,942 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 384,669 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 290,000 342,665 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 846,000 880,898 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 77,099 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 110,000 118,149 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 310,000 315,567 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 290,000 323,956 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,340,035 Owens Corning company guaranty sr. unsec. notes 9s, 2019 324,000 412,290 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 237,780 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 722,559 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 138,121 Time Warner, Inc. debs. 9.15s, 2023 340,000 483,805 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 630,000 674,890 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 375,000 534,860 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 595,000 839,536 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 282,625 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 558,321 31 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Consumer staples cont. Campbell Soup Co. debs. 8 7/8s, 2021 $855,000 $1,264,559 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 302,366 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 727,809 936,253 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 127,772 130,050 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 994,733 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 665,000 553,579 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 260,000 245,633 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,180,776 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 158,569 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 309,000 408,703 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 1,185,000 1,336,594 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 599,615 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 791,012 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 600,000 833,204 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 240,146 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 460,000 519,800 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 780,459 Energy (1.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,318,609 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 275,455 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 779,221 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 205,056 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 414,680 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 819,883 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 250,152 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 462,503 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 212,851 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 286,772 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 225,000 226,088 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 440,927 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 376,589 32 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Energy cont. Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) $825,000 $922,913 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 369,053 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 910,000 1,029,794 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 405,000 470,962 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,130,614 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 727,380 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 263,255 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 613,445 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 93,000 122,231 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 283,091 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 323,581 Financials (7.1%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,515,000 1,600,749 Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 641,685 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 424,812 American Express Bank FSB notes Ser. BKNT, 5.55s, 2012 1,160,000 1,172,008 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.549s, 2017 545,000 512,536 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 955,000 1,088,700 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 665,000 747,862 Aon PLC jr. unsec. sub. notes 8.205s, 2027 1,150,000 1,352,976 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 594,984 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 550,000 476,438 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 12,300,728 Bank of America Corp. sr. unsec. unsub. notes 5 7/8s, 2042 265,000 303,277 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,405,000 1,586,162 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 338,312 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 145,000 120,713 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 804,000 957,837 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,436,277 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 595,990 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 409,389 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 90,600 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 850,000 731,000 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 1,040,000 1,152,262 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 495,883 33 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Financials cont. Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 $320,000 $323,200 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 227,000 234,945 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 45,000 51,394 Citigroup, Inc. sr. unsec. sub. FRN 0.738s, 2016 123,000 108,534 Citigroup, Inc. sub. notes 5s, 2014 914,000 952,164 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 355,000 386,160 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 600,000 617,987 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 290,000 290,920 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 237,799 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 494,251 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,279,832 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 554,563 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 605,000 747,061 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, Perpetual maturity 470,000 418,888 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 361,000 418,242 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 19,000 19,670 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 785,000 852,323 GATX Financial Corp. notes 5.8s, 2016 560,000 601,935 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 372,750 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 307,074 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 455,000 438,167 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 40,000 51,890 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 1,200,000 1,495,423 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,410,000 1,380,662 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 947,350 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 289,228 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,540,000 1,684,477 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 348,301 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 687,254 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 410,000 425,835 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 1,005,000 1,091,573 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,920,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 1,056,159 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 785,000 810,520 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 289,781 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,163,865 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.467s, 2047 2,443,000 1,693,896 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,060,000 1,084,722 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,087,334 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,051,399 34 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Financials cont. Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 $815,000 $1,202,947 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,917,047 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,482,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 616,241 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 107,128 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 494,613 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 495,763 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 525,000 498,750 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,350,236 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 394,622 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 405,990 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 355,000 368,107 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,151,300 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 100,000 102,048 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 745,346 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 210,415 Prudential Holdings, LLC sr. notes FRN Ser. AGM, 1.349s, 2017 210,000 201,115 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, Perpetual maturity (Netherlands) 465,000 594,038 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 270,000 277,714 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 560,000 601,888 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 386,382 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 829,279 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.211s, 2049 (France) 385,000 175,175 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 800,091 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 1,790,000 1,321,359 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 265,000 309,883 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 558,442 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 1,030,189 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 555,000 588,082 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,248,422 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 171,741 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 679,750 Wells Fargo Bank NA unsec. sub. notes FRN 0.676s, 2016 710,000 681,711 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual maturity 1,010,000 994,608 35 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Financials cont. Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) $710,000 $794,832 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 214,000 218,280 Government (0.5%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 4,000,000 6,028,640 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 131,461 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 205,000 232,820 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 513,062 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 440,769 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 136,934 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 338,658 WellPoint, Inc. notes 7s, 2019 155,000 194,252 Technology (0.2%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 281,000 303,480 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 847,038 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 915,000 1,099,978 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 395,000 411,865 Transportation (0.4%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 329,963 347,286 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 736,083 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 182,727 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 150,831 163,651 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 334,402 352,794 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 205,000 227,047 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 498,830 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,274,024 1,286,764 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 710,850 806,815 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 635,759 Utilities and power (2.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 513,906 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 619,759 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 120,000 135,317 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,464,509 Beaver Valley Funding Corp. sr. bonds 9s, 2017 314,000 323,885 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,101,416 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,247,822 1,328,930 36 CORPORATE BONDS AND NOTES (16.9%)* cont. Principal amount Value Utilities and power cont. Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 $500,000 $662,154 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 249,567 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 2,310,000 2,075,932 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 12,012 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 505,376 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 620,483 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 672,181 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 276,713 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 655,000 844,819 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 640,000 720,871 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 354,247 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 690,000 786,808 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 264,760 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 398,890 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 185,000 177,586 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 310,991 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 425,257 Kansas Gas and Electric Co. bonds 5.647s, 2021 306,512 336,477 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 385,482 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 496,491 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 187,183 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 377,158 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 151,186 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,420,205 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 687,160 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,297,561 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,076,828 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 132,501 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 889,000 1,223,173 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 1,017,786 Union Electric Co. sr. bonds 6.7s, 2019 960,000 1,227,463 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 233,230 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 2,051,975 Total corporate bonds and notes (cost $176,638,790) 37 INVESTMENT COMPANIES (1.5%)* Shares Value Financial Select Sector SPDR Fund 702,400 $10,297,184 Market Vectors Gold Miners ETF 15,400 764,302 Utilities Select Sector SPDR Fund 109,300 4,144,656 Vanguard MSCI Emerging Markets ETF 52,300 2,093,046 Total investment companies (cost $15,841,183) CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 23,205 $1,129,793 General Motors Co. Ser. B, $2.375 cv. pfd. 47,616 1,601,088 MetLife, Inc. $3.75 cv. pfd. 41,000 2,570,290 PPL Corp. $4.75 cv. pfd. 55,331 3,009,453 PPL Corp. $4.375 cv. pfd. 43,000 2,334,470 United Technologies Corp. $3.75 cv. pfd. 54,646 2,882,577 Total convertible preferred stocks (cost $15,122,814) MORTGAGE-BACKED SECURITIES (0.4%)* Principal amount Value Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 $5,367,872 $91,002 Ser. T-56, Class 3, IO, 0.479s, 2043 6,422,632 84,297 Ser. T-56, Class 1, IO, 0.297s, 2043 8,330,372 62,478 Ser. T-56, Class 2, IO, 0.128s, 2043 7,731,000 24,159 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.31s, 2045 1,740,727 16,115 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 711,090 726,173 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 723,880 Ser. 99-C1, Class G, 6.41s, 2031 765,731 763,817 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,164,819 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 1,041,021 1,059,240 Total mortgage-backed securities (cost $4,074,973) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $280,136 IL State G.O. Bonds 4.421s, 1/1/15 420,000 441,277 4.071s, 1/1/14 1,250,000 1,294,338 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 489,073 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 339,092 Total municipal bonds and notes (cost $2,511,481) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 $350,000 $360,787 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 226,000 232,344 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 450,000 480,048 Total foreign government bonds and notes (cost $1,032,409) 38 ASSET-BACKED SECURITIES (0.1%)* Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $194,241 $19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.246s, 2037 308,000 261,800 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.999s, 2032 351,877 147,788 Structured Asset Securities Corp. 144A FRB Ser. 98-RF3, Class A, IO, 6.1s, 2028 956,801 145,912 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,928,441 192,844 Total asset-backed securities (cost $597,082) SHORT-TERM INVESTMENTS (15.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% e 145,927,690 $145,927,690 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, August 10, 2012 $9,000,000 8,999,594 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 10, 2012 16,250,000 16,243,260 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 2, 2012 9,000,000 8,996,693 Total short-term investments (cost $180,168,808) TOTAL INVESTMENTS Total investments (cost $1,201,812,511) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments 39 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,165,428,569. † Non-income-producing security. ∆ Forward commitment, in part or in entirety (Note 1). e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $82,958,750 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. TBA SALE COMMITMENTS OUTSTANDING at 7/31/12 (proceeds receivable $33,031,836) Principal Settlement Agency amount date Value Federal National Mortgage Association 4 1/2s, August 1, 2042 $14,000,000 8/13/12 $15,141,875 Federal National Mortgage Association 3 1/2s, August 1, 2042 11,000,000 8/13/12 11,671,172 Federal National Mortgage Association 3s, August 1, 2042 6,000,000 8/13/12 6,241,875 Total 40 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $18,048,350 $— $— Capital goods 29,090,661 — — Communication services 44,238,222 — — Conglomerates 28,900,269 — — Consumer cyclicals 65,951,736 — — Consumer staples 56,279,108 — — Energy 85,152,282 — — Financials 124,244,446 — — Health care 106,811,600 — — Technology 57,955,777 — — Transportation 4,453,085 — — Utilities and power 34,368,649 — — Total common stocks — — Asset-backed securities — 748,363 — Convertible preferred stocks 2,882,577 10,645,094 — Corporate bonds and notes — 196,991,121 — Foreign government bonds and notes — 1,073,179 — Investment companies 17,299,188 — — Mortgage-backed securities — 4,715,980 — Municipal bonds and notes — 2,843,916 — U.S. government and agency mortgage obligations — 138,076,681 — U.S. Treasury obligations — 81,203,097 — Short-term investments 145,927,690 34,239,547 - Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(33,054,922) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 41 Statement of assets and liabilities 7/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,055,884,821) $1,146,212,928 Affiliated issuers (identified cost $145,927,690) (Note 5) 145,927,690 Cash 390,762 Dividends, interest and other receivables 4,777,787 Receivable for shares of the fund sold 213,150 Receivable for investments sold 2,442,987 Receivable for sales of delayed delivery securities (Note 1) 33,071,669 Total assets LIABILITIES Payable for investments purchased 4,418,754 Payable for purchases of delayed delivery securities (Note 1) 126,807,989 Payable for shares of the fund repurchased 1,395,556 Payable for compensation of Manager (Note 2) 525,557 Payable for investor servicing fees (Note 2) 348,444 Payable for custodian fees (Note 2) 13,376 Payable for Trustee compensation and expenses (Note 2) 480,734 Payable for administrative services (Note 2) 2,446 Payable for distribution fees (Note 2) 292,002 TBA sale commitments, at value (proceeds receivable $33,031,836) (Note 1) 33,054,922 Other accrued expenses 268,624 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,954,786,922 Undistributed net investment income (Note 1) 2,911,002 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (882,574,376) Net unrealized appreciation of investments 90,305,021 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 42 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($973,318,085 divided by 75,583,055 shares) $12.88 Offering price per class A share (100/94.25 of $12.88)* $13.67 Net asset value and offering price per class B share ($29,272,428 divided by 2,298,277 shares)** $12.74 Net asset value and offering price per class C share ($21,222,555 divided by 1,657,774 shares)** $12.80 Net asset value and redemption price per class M share ($70,317,218 divided by 5,531,001 shares) $12.71 Offering price per class M share (100/96.50 of $12.71)* $13.17 Net asset value, offering price and redemption price per class R share ($1,208,718 divided by 94,119 shares) $12.84 Net asset value, offering price and redemption price per class Y share ($70,089,565 divided by 5,424,223 shares) $12.92 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 43 Statement of operations Year ended 7/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $142,152) $20,205,396 Interest (net of foreign tax of $184) (including interest income of $116,389 from investments in affiliated issuers) (Note 5) 12,779,259 Total investment income EXPENSES Compensation of Manager (Note 2) 6,249,454 Investor servicing fees (Note 2) 2,279,952 Custodian fees (Note 2) 34,269 Trustee compensation and expenses (Note 2) 99,762 Administrative services (Note 2) 37,328 Distribution fees — Class A (Note 2) 2,436,422 Distribution fees — Class B (Note 2) 325,691 Distribution fees — Class C (Note 2) 212,144 Distribution fees — Class M (Note 2) 531,635 Distribution fees — Class R (Note 2) 5,932 Other 444,992 Total expenses Expense reduction (Note 2) (25,516) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 72,963,801 Net realized loss on foreign currency transactions (Note 1) (61) Net unrealized depreciation of investments and TBA sale commitments during the year (14,924,647) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 44 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $20,352,590 $19,699,183 Net realized gain on investments and foreign currency transactions 72,963,740 106,963,794 Net unrealized appreciation (depreciation) of investments (14,924,647) 23,125,657 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,021,856) (18,171,051) Class B (282,747) (451,746) Class C (188,592) (216,716) Class M (815,956) (967,653) Class R (16,639) (20,173) Class Y (1,261,401) (1,374,319) Increase in capital from settlement payments (Note 6) — 476,149 Redemption fees (Note 1) — 1 Decrease from capital share transactions (Note 4) (134,214,725) (196,021,434) Total decrease in net assets NET ASSETS Beginning of year 1,239,838,802 1,306,797,110 End of year (including undistributed net investment income of $2,911,002 and $1,066,153, respectively) The accompanying notes are an integral part of these financial statements. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses Ratio of net Ratio to average investment Net asset Net Net realized of expenses netassets income (loss) value, investment and unrealized Total from From From From Total Non-recurring Net asset Total return Net assets, to average excluding to average Portfolio beginning income gain (loss) investment net investment net realized gain return distribu- Redemption reimburse- value, end at net asset end of period netassets interest netassets turnover Period ended of period (loss) a on investments operations income on investments of capital tions fees ments of period value (%) b (in thousands) (%) c expense (%) c (%) (%) d Class A July 31, 2012 .22 .65 (.20) — 1.03 1.03 1.80 99 July 31, 2011 .19 1.14 (.20) — — — e — f 1.05 1.05 1.57 176 July 31, 2010 .25 .93 (.22) — (.02) — e — 1.13 h 1.13 h 2.27 341 July 31, 2009 .27 (3.49) (.44) (.09) (.10) — e — g 1.34 i,j 1.14 j 2.61 j 233 July 31, 2008 .61 (2.55) (.64) (1.53) — — e — 1.00 j 1.00 j 3.80 j 124 Class B July 31, 2012 .13 .63 (.10) — 1.78 1.78 1.06 99 July 31, 2011 .10 1.13 (.11) — — — e — f 1.80 1.80 .82 176 July 31, 2010 .17 .94 (.15) — (.02) — e — 1.88 h 1.88 h 1.54 341 July 31, 2009 .19 (3.46) (.37) (.09) (.08) — e — g 2.09 i,j 1.89 j 1.85 j 233 July 31, 2008 .48 (2.52) (.50) (1.53) — — e — 1.75 j 1.75 j 2.99 j 124 Class C July 31, 2012 .13 .64 (.11) — 1.78 1.78 1.05 99 July 31, 2011 .10 1.13 (.11) — — — e — f 1.80 1.80 .82 176 July 31, 2010 .16 .95 (.15) — (.02) — e — 1.88 h 1.88 h 1.52 341 July 31, 2009 .19 (3.47) (.37) (.09) (.08) — e — g 2.09 i,j 1.89 j 1.86 j 233 July 31, 2008 .49 (2.52) (.51) (1.53) — — e — 1.75 j 1.75 j 3.03 j 124 Class M July 31, 2012 .16 .63 (.14) — 1.53 1.53 1.30 99 July 31, 2011 .13 1.13 (.14) — — — e — f 1.55 1.55 1.07 176 July 31, 2010 .19 .94 (.18) — (.02) — e — 1.63 h 1.63 h 1.77 341 July 31, 2009 .21 (3.44) (.40) (.09) (.09) — e — g 1.84 i,j 1.64 j 2.13 j 233 July 31, 2008 .53 (2.52) (.55) (1.53) — — e — 1.50 j 1.50 j 3.31 j 124 Class R July 31, 2012 .19 .64 (.17) — 1.28 1.28 1.54 99 July 31, 2011 .16 1.14 (.17) — — — e — f 1.30 1.30 1.32 176 July 31, 2010 .22 .94 (.20) — (.02) — e — 1.38 h 1.38 h 2.03 341 July 31, 2009 .24 (3.47) (.42) (.09) (.09) — e — g 1.59 i,j 1.39 j 2.30 j 233 July 31, 2008 .57 (2.54) (.60) (1.53) — — e — 1.25 j 1.25 j 3.66 j 124 Class Y July 31, 2012 .25 .64 (.23) — .78 .78 2.04 99 July 31, 2011 .22 1.15 (.23) — — — e — f .80 .80 1.82 176 July 31, 2010 .28 .95 (.25) — (.03) — e — .88 h .88 h 2.55 341 July 31, 2009 .29 (3.50) (.47) (.09) (.10) — e — g 1.09 i,j .89 j 2.87 j 233 July 31, 2008 .66 (2.55) (.69) (1.53) — — e — .75 j .75 j 4.05 j 124 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46 47 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 6). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets as of July 31, 2010. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.20% of average net assets as of July 31, 2009 (Note 2). j Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2009 0.01% July 31, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 48 Notes to financial statements 7/31/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from August 1, 2011 through July 31, 2012. The George Putnam Fund of Boston d/b/a George Putnam Balanced Fund (the fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund pursues this goal by investing mainly in bonds and U.S. value stocks, with a greater emphasis on value stocks. However, under normal circumstances, the fund invests at least 25% of the funds total assets in fixed-income securities, including debt securities, preferred stocks and that portion of the value of convertible securities attributable to the fixed-income characteristics of those securities. Putnam Management may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments and among other things, credit, interest rate and prepayment issues, as well as, general market conditions when deciding whether to buy or sell fixed income investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 49 Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S.dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the 50 commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 51 At July 31, 2012, the fund had a capital loss carryover of $878,741,426 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $238,965,283 N/A $238,965,283 July 31, 2017 639,776,143 N/A 639,776,143 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. These differences include temporary and/or permanent differences of losses on wash sale transactions and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $79,450 to increase undistributed net investment income, $1,002 to decrease paid-in-capital and $78,448 to increase accumulated net realized losses. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $126,967,764 Unrealized depreciation $(40,472,607) Net unrealized appreciation $86,495,157 Undistributed ordinary income $2,911,002 Capital loss carryforward $(878,741,426) Cost for federal income tax purposes $1,205,645,461 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has agreed to waive its management fee from the fund through June 30, 2013: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, 52 other than Putnam Money Market Liquidity Fund over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4,221 under the expense offset arrangements and by $21,295 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $918, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $54,993 and $413 from the sale of classA and classM shares, respectively, and received $25,861 and $570 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 53 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $87 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,006,143,023 and $1,086,603,303, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $319,314,508 and $256,324,239, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 4,176,401 $51,105,145 5,472,625 $65,405,057 Shares issued in connection with reinvestment of distributions 1,210,965 14,521,259 1,397,797 16,355,108 5,387,366 65,626,404 6,870,422 81,760,165 Shares repurchased (14,527,294) (177,131,293) (19,352,341) (230,270,993) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 236,098 $2,871,876 243,230 $2,864,261 Shares issued in connection with reinvestment of distributions 22,966 272,062 37,617 432,516 259,064 3,143,938 280,847 3,296,777 Shares repurchased (1,192,864) (14,417,278) (2,240,199) (26,420,196) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 202,878 $2,447,332 179,473 $2,124,913 Shares issued in connection with reinvestment of distributions 14,628 174,519 17,193 200,066 217,506 2,621,851 196,666 2,324,979 Shares repurchased (372,777) (4,537,690) (454,627) (5,374,980) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 632,492 $7,630,386 541,294 $6,360,649 Shares issued in connection with reinvestment of distributions 68,110 807,182 82,446 952,265 700,602 8,437,568 623,740 7,312,914 Shares repurchased (1,402,530) (16,944,743) (1,610,861) (19,063,596) Net decrease 54 Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 30,235 $371,945 22,170 $263,068 Shares issued in connection with reinvestment of distributions 1,366 16,349 1,730 20,173 31,601 388,294 23,900 283,241 Shares repurchased (37,325) (455,995) (45,784) (555,084) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 688,476 $8,632,348 714,819 $8,287,925 Shares issued in connection with reinvestment of distributions 100,727 1,211,947 116,179 1,362,985 789,203 9,844,295 830,998 9,650,910 Shares repurchased (879,680) (10,790,076) (1,570,037) (18,965,571) Net decrease Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $116,389 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $309,701,109 and $359,497,308, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $465,203 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $10,946 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 55 Note 8: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 Fair Value Measurements and Disclosures (Topic 820)  Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 2011-04 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 did not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 2011-11 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the funds financial statements. 56 Federal tax information (Unaudited) The fund designated 88.93% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 96.30%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $7,455,892 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 57 About the Trustees Independent Trustees 58 * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 60 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Michael J. Higgins Putnam Investment Katinka Domotorffy Vice President and Treasurer Management, LLC John A. Hill One Post Office Square Paul L. Joskow Janet C. Smith Boston, MA 02109 Elizabeth T. Kennan Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Manager Robert E. Patterson and Assistant Treasurer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Susan G. Malloy London, England SW1A 1LD W. Thomas Stephens Vice President and Assistant Treasurer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Custodian Executive Vice President, Vice President and State Street Bank Principal Executive Officer, BSA Compliance Officer and Trust Company and Compliance Liaison Judith Cohen Legal Counsel Steven D. Krichmar Vice President, Clerk, Ropes & Gray LLP Vice President and and Associate Treasurer Principal Financial Officer Independent Registered Nancy E. Florek Public Accounting Firm Robert T. Burns Vice President, ProxyManager, PricewaterhouseCoopers LLP Vice President and Assistant Clerk, and Chief Legal Officer Associate Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Liaquat Ahamed Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of George Putnam Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2012	$136,346	$	$15,750	$2,356 July 31, 2011	$213,382	$	$9,375	$ — For the fiscal years ended July 31, 2012 and July 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $180,115 and $181,757 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
